Title: To George Washington from Samuel Ward, 17 September 1775
From: Ward, Samuel
To: Washington, George



Dear Sir
Philadelphia 17th Sept. 1775

Having nothing of immediate Consequence to communicate & determining to sett out for this City in a few Days after the Receipt of yr favor I deferred acknowledging it until my arrival here.
I am greatly obliged to you for the very kind Notice which

you was pleased to take of my Son, & the favourable Light in which you view him the Advantages of travelling he wants but those of a liberal Education he enjoys, he has seen some of the best Company in our Colony and from his moral & political Principles I flatter myself his Conduct will make him not unworthy of your future Regard every Instance of which I shall most gratefully acknowledge.
With Pleasure I observe that you have lately received some Powder & expect some Lead & Arms from our Colony I hope the Measures taken by Congress and by the Colonies will furnish you with such Quantities as will allow the freest Scope to your military Plans & Operations.
That Part of your Letter relative to removing the Stock from the Islands & Sea Coa[s]ts I laid before our Genl Assembly, I shewed the necessity of immediately doing it in the most forcible Terms & such measures were immediately adopted as have I imagine secured all our Cattle from the Enemy by this Time.
The innumerable Difficulties which you must have encountered in the Command of an Army under different Establishments in Want of Arms Ammunition regular Supplies of Provisions, a military Chest, experienced Officers a due Organization & a hundred other Things I have some tho’ not an adequate Conception of but from the Accts which I have the Pleasure to receive from my Friends in Camp I doubt not but your wise & steady Attention to the Service will surmount all Obstacles & that by the opening of next Campaign you will have the finest Army under your Comd which ever was formed in America: I am too sensible of the Multiplic[i]ty of Business in which you are engaged to flatter Myself with a regular Correspondence but whenever you shall communicate any thing necessary for the public Good to Me you may rely upon my best & constant Endeavours both in our own Colony & in Congress to promote the Service I most chearfully entered into a solemn Engagement upon your Appointment to support you with my Life & Fortune and shall most religiously & with the highest Pleasure endeavour to discharge that Duty.
The Congress began to do Business Last Wednesday but many Members are still absent. Colo. Lee Colo. Harrison & Mr Jefferson & the No. Carolina Delegates & some others are not

arrived Mr Randolph has been confined with a fever two or three Days. Messrs Wythe & Lee are under Enoculation so that Colo. Nelson alone attends from your Colony.
We [e]ntered into the Consideration of your Letters yesterday, for Want of a thorough Knowledge of military affairs it was not so well understood how an Officers having several Appointments could make any Difference in Rank for instance how a Genl officers having a Regiment or Company or a Feild officers having a Compy could alter his Rank, it seemed to be the general Opinion that all Officers should r[e]ceive Pay only for one Commission & that for their highest & that when the Army was reformed no Person should sustain more than one office but some seemed to apprehend that if a Genl officer appointed by his Colony as Colonel of a particular Regiment or a F[i]eld officer as Captain of a Company were refused by the Congress Commissions as such that the Colonies would appoint other Colonels & Captains in their Places that this increase of Officers would augment the Difficulties attending the Reduction of the Troops if such a Measure should be adopted upon the whole the matter was referred & as soon as your several Letters are considered you will be acquainted with the Sentiments of the Congress.
